As filed with the Securities Exchange Commission onJune 2,2014 File No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PROFIRE ENERGY, INC. (Exact Name of Registrant as Specified in its Charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 20-0019425 (I.R.S. Employer Identification No.) 321 South 1250 West, Suite 1 Lindon, Utah 84042 (801) 796-5127 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Brenton W. Hatch, Chief Executive Officer Profire Energy, Inc. 321 South 1250 West, Suite 1 Lindon, Utah 84042 (801) 796-5127 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Samuel P. Gardiner and David F. Marx Mitchell S. Nussbaum, Esq. and Angela M. Dowd, Esq. Dorsey & Whitney LLP Loeb & Loeb LLP 136 South Main Street, Suite 1000 345 Park Avenue Salt Lake City, Utah 84101-1685 New York, NY 10154 Telephone:(801) 933-7360 Telephone: (212) 407-4000 Facsimile:(801) 933-7373 Facsimile:(212) 407-4990 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.☐ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ i Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer☐ Accelerated Filer☐ Non-accelerated Filer☐ (Do not check if a smaller reporting company) Smaller Reporting Company☒ CALCULATION OF REGISTRATION FEE Title of Shares to be Registered Amount to be Registered(1)(3) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common Stock, $0.001 par value per share $ $ Common Stock, $0.001 par value per share (4) $ $ Total $ $ Includes shares that the underwriters have the option to purchase to cover over-allotments, if any. Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(o) under the Securities Act. Pursuant to Rule 416 of the Securities Act, the securities being registered hereunder include such indeterminate number of additional shares of common stock and may be issued after the date hereof as a result of stock splits, stock dividends or similar transactions Represents common stock to be issued to the underwriters as partial compensation in an amount equal to 1% of the shares of common stock sold in this offering, including shares of common stock that may be sold upon the exercise of the underwriters’ over-allotment option. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. ii The information in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities, and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to completion:Dated June 2, 2014 PROFIRE ENERGY, INC. SHARES OF COMMON STOCK We are offeringshares of our common stock, par value $0.001 per share, pursuant to this prospectus. Our common stock is traded on The NASDAQ Capital Market under the trading symbol “PFIE.”On May 29, 2014, the closing price of our common stock was $4.03 per share. The shares of common stock offered or sold under this prospectus involve a high degree of risk.You should carefully consider the risk factors beginning on page 5 of this prospectus before purchasing any of the shares of common stock offered under this prospectus. Per Share Total Public offering price $ $ Underwriting discounts and commissions(1) (2) $ $ Proceeds, before expenses, to Profire Energy , Inc. $ $ The underwriting discounts and commissions shall equal 7% of the gross proceeds of this offering.This payment will be paid as 6% in cash and 1% in shares of our common stock. The underwriters will receive compensation in addition to the underwriting discount described above. See “Underwriting” for a description of compensation payable to the underwriters. The selling stockholders have granted the underwriters an option to purchase up to an additionalshares of our common stock at the public offering price, less the underwriting discounts and commissions, within 45 days from the date of this prospectus, to cover over-allotments of the shares, if any.The underwriters agreed to purchase the over-allotment shares from the selling stockholders identified in this prospectus.We will not receive any proceeds from the sale of the shares, if any, by the selling stockholders.If the underwriters exercise this option in full, the total underwriting discounts and commissions with respect to the over-allotment will be $, which amount will be payable by the selling stockholders, and total proceeds, before expenses, to the selling stockholders will be $. We expect to deliver the shares of common stock against payment in New York, New York on or about, 2014. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. iii Joint Book Running Managers Maxim Group LLC Chardan Capital Markets, LLC The date of this prospectus is, 2014 iv TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 5 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS 15 USE OF PROCEEDS 15 DIVIDEND POLICY 16 MARKET PRICE OF AND DIVIDENDS ON OUR COMMON STOCK AND RELATED STOCKHOLDER MATTERS 16 CAPITALIZATION 17 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 BUSINESS 26 MANAGEMENT 31 EXECUTIVE COMPENSATION 34 PRINCIPAL AND SELLING STOCKHOLDERS 38 DILUTION 39 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 39 DESCRIPTION OF CAPITAL STOCK 39 UNDERWRITING 42 LEGAL MATTERS 44 CHANGE IN ACCOUNTANTS 44 EXPERTS 45 WHERE YOU CAN FIND MORE INFORMATION 45 INDEX OF FINANCIAL STATEMENTS 46 You should rely only on the information contained in this prospectus and in any free writing prospectus filed with the Securities and Exchange Commission.We have not authorized any other person to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common stock.Our business, financial condition, results of operations and prospects may have changed since that date. As used in this prospectus, “Profire” is a trademark of our Company in the United States and other countries.All other brand or product names are or may be trademarks of, and are used to identify the products and services of, their respective owners.Unless the context otherwise requires, when used herein, the “Company,” “Profire,” “us,” “we,” “ours,” and similar terms refer to Profire Energy, Inc. and our operating subsidiary. v PROSPECTUS SUMMARY This summary does not contain all of the information you should consider before investing in our common stock.You should read the entire prospectus, including the risks discussed under the caption “Risk Factors” and our consolidated financial statements and the related notes included elsewhere in this prospectus, for important information regarding our company and our common stock before making the decision to invest. Overview We were originally incorporated in the State of Nevada on May 5, 2003.Since October 2008, we have been engaged in the business of developing combustion management technologies for the oil and gas industry. Principal Products and Services We design, assemble, install, service, and sell oilfield combustion management technologies and related products such as fuel train components, secondary airplates, and valve actuators.Our products and services aid oil and natural gas producers in the safe and efficient transportation, refinement, and production of oil and natural gas.Our primary products are burner management systems, as described below. In the oil and natural gas industry there are numerous demands for heat generation and control.Oilfield vessels of all kinds, including line-heaters, dehydrators, separators, treaters, amine reboilers, and free-water knockout systems, require sources of heat to satisfy their various functions, which heat is provided by a burner flame inside the vessel.A burner flame is integral to the proper function of the oilfield vessel because the vessels use the flame’s heat to help separate, store, transport and purify oil and gas (or even water).The viscosity of the oil and gas is critical to a number of oilfield processes, and is directly affected by the heat provided by the burner flame inside the vessel. Our products help monitor and manage this burner flame, reducing the need for employee interaction with the burner, such as for re-ignition or temperature monitoring.As a result, oil and gas producers achieve greater operational efficiencies, increased safety, and improved compliance.We believe there is a growing trend in the oil and gas industry toward process automation, and burner management automation fits squarely within this trend.Also, there is an increasing need for skilled combustion technicians.In addition to selling products, we train and dispatch combustion technicians to address this industry need in both Canada and throughout the continental United States. Before we began designing and selling burner management products, our primary focus was on providing installation and maintenance services for the products and systems of other manufacturers.After providing installation and maintenance services for several years, we decided to pursue the development of burner management technologies for the oil and gas industry, and we began work on a proprietary burner management system to monitor and manage the burner flames used in oilfield vessels.Our principal objectives in developing our proprietary burner management system were to: · provide a safe, efficient and code-compliant method to monitor and/or manage burner flames in the industry; and · ensure the system could be easily controlled by oilfield operators. With these objectives in mind, we initially developed the PF1100 burner management system in 2005. During our fourth fiscal quarter 2011, we introduced the PF2100 burner management system.The PF2100 offered increased expandability, remote access and data logging features compared to the PF1100 model.The PF2100 system has proven more versatile and capable than the PF1100, and allows the end-user to more easily manage a wider variety of combustion vessels.It also complies with Canadian Standards Association (“CSA”) and Underwriters Laboratories (“UL”) ratings.While we still support our Profire 1100 system, we no longer sell it. During our second fiscal quarter of 2013, we released the PF1300.The PF1300 is a new flare-ignition system that provides fundamental ignition capabilities for combustor and open-flare vessels, and can relay flame-status. In May 2013, we expanded our product line, announcing the PF1800.The PF1800 is a mid-range burner management system option that provides fundamental burner management functionality, such as burner re-ignition and temperature management.As a simplified burner management system, we do not expect the PF1800 to become a flagship product but rather to fill a void in the industry’s burner management needs.The PF1800 became available for sale in June 2013. 1 Our systems have become widely used in Western Canada, and well-received in the United States market, with sales to such companies as Chesapeake, Anadarko, Exxon-Mobil, Shell, ConocoPhillips, Devon Energy, Petro-Canada, Encana and others, often delivered by one of our distributors, such as Cameron.Our systems have also been sold and installed in other parts of the world, including France, Italy, England, Russia, the Middle East, Australia, China, and Brazil. We believe our burner management systems and flare-ignition system offer certain advantages to other burner management systems on the market including that they: · meet or exceed all current relevant codes and standards, while many competing products are not certified to industry codes; · are easily installed with clearly marked component I/O; · have easily accessible and removable terminal connections; · rapidly shut down on flame-out; · use DC voltage spark ignition; · accommodate solar panel or thermoelectric generator applications with a low-power design; · enable auto-relight or manual operation; and · include transient protected fail-safe circuits. In addition to the PF2100 and PF1800 burner management systems and our PF1300 flare-ignition system, we design other technologies and products for sale, including: · specialized burner management systems intended for use in specific firetube vessels (e.g., incinerators); · valve train products, including valves, valve actuators, gauges, and installation products; and · miscellaneous components such as: o solar-power generation kits; o add-on cards to expand the functionality of a given system; and o a proprietary airplate that meters secondary airflow to the burner, allowing for more optimized combustion and reduced emissions. We continually assess market needs and look for opportunities to provide quality solutions to the oil and gas producing companies we serve.Upon identifying a potential market need, we begin researching the market and developing products that might have feasibility for future sale. Recent Developments On November 12, 2013, we entered into a purchase agreement with various institutional and individual accredited investors to raise gross proceeds of approximately $4.7 million in a private placement of 2,172,405 shares of our common stock at a per share price of $2.18 (the “Private Placement”). On November 18, 2013, we completed the Private Placement. We received net proceeds of approximately $4.2 million from the Private Placement, after paying placement agent fees and offering expenses, which net proceeds we have been using to fund our growth initiatives and for general working capital purposes. We have recently completed the first of two expansion phases of our Utah facilities. The first phase entailed the creation ofadditional office spaces for new and anticipated sales, management, and administrative personnel, and was completed in early March 2014. The second phase, which entails the renovation of our warehouse bays to more efficiently receive, assemble, store, and ship product, began in March 2014.The second phase entails merging the existing bays, which are currently separated by walls, and installing inventory-management technologies to help expedite handling of product and to provide enhanced supply chain insight for management. We also plan to have dedicated areas for quality-assurance testing, fabrication, assembly, and employee-training. We expect the second phase to be completed by fall of 2014. 2 In April 2014 we began selling a new proprietary valve-actuator, the VM80, to compete with the industry's leading valve actuators that control fuel gas in many of the oil and gas industry's firetube vessels.The actuator—which is electrically controlled—sits atop a valve, and serves as a valve's controlling component. Our new actuator is designed to work seamlessly with our burner management systems, and is expected to be more competitively priced than many of the industry's electronic valves. We opened a new service center in Victoria, Texas, and have upgraded our Tioga, Pennsylvania satellite office to a service center. The expansion is expected to accommodate the Company's growing service and sales teams, support growing product-sales, and help test a new recurring-revenue service model.Supporting product sales remains the service team’s first priority. Corporate Information Our principal executive offices are located at 321 South 1250 West, Suite 1, Lindon, Utah 84042.Our telephone number at that location is (801) 796-5127. The Offering Common stock offered by us shares Common stock outstanding prior to this offering (1)(2) shares Common stock to be outstanding after this offering (3) shares Over-allotment option The underwriters have a 45-day option to purchase up toshares of common stock from the selling stockholders at the public offering price solely to cover over-allotment, if any. Use of proceeds We expect to use the proceeds from this offering for expansion of our sales and service team, and for other working capital purposes.We may also use a portion of the net proceeds to fund possible investments in, or acquisitions of, complementary businesses, solutions or technologies. NASDAQ Capital Market symbol for our Common Stock PFIE Risk factors See “Risk Factors” and the other information included in this prospectus for a discussion of the factors you should consider carefully before deciding to invest in shares of our common stock (1) Based on 47,836,428 shares outstanding on December 31, 2013. (2) Excludes the following: · 2,803,715shares of common stock issuable upon exercise of options outstanding as of December 31, 2013 at a weighted average exercise price of $1.24 per share; and · 1,097,000shares of common stock reserved for further issuance under the Profire Energy, Inc. 2010 Equity Incentive Plan (the “2010 Plan”). (3) Includes shares of common stock to be issued to the underwriters as partial compensation in connection with this offering. Unless otherwise indicated, all information in this prospectus assumes the underwriters will not exercise their over-allotment option to purchase up toadditional shares of common stock from the selling stockholders. 3 Summary Financial Data The following tables set forth a summary of the historical financial data of Profire as of, and for the period ended on, the dates indicated. The statements of operations data for the years ended March 31, 2013 and 2012 and the balance sheet data as of March 31, 2013 and 2012 are derived from Profire’s audited financial statements included elsewhere in this prospectus. The statement of operations data for the nine months ended December 31, 2013 and 2012 and balance sheet data as of December 31, 2013 have been derived from our unaudited financial statements appearing elsewhere in this prospectus. You should read this data together with Profire’s audited financial statements and related notes appearing elsewhere in this prospectus and the information under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Our historical results are not necessarily indicative of our future results, and results for the nine months ended December 31, 2013 are not necessarily indicative of results to be expected for the full year ending March 31, 2014. Years Ended March 31 Nine Months Ended December 31 Statement of Operations Data: (unaudited) Revenues $ Cost of sales Gross profit Operating expenses Income from operations Other income ) Net income before income taxes Income tax expense Net income Comprehensive income Basic earnings (loss) per share Fully diluted earnings (loss) per share Basic weighted average number of shares outstanding Fully diluted weighted average number of shares outstanding Balance Sheet Data (as of end of period): Total assets $ Total liabilities Total stockholders' equity Statement of Cash Flows Data: Net cash provided by (used in): Operating activities $ ) $ $ $ Investing activities ) Financing activities - - - 4 RISK FACTORS An investment in our common stock involves significant risks.You should read and analyze these risk factors carefully before deciding whether to invest in our company.The following is a description of what we consider our key challenges and risks. Risks Relating to our Business Changes in the level of capital-spending by our customers could materially and adversely impact our business and financial condition. Our principal customers are oil and natural gas exploration and production companies.Our results of operations and financial condition depend on the level of capital spending by our customers.The energy industry’s level of capital spending is tied to the prevailing commodity prices of natural gas and crude oil.Low commodity prices have the potential to reduce the amount of crude oil and natural gas that our customers can economically produce and volatility in commodity prices may make our customers reluctant to invest in oilfields where our products would be required.Although our products enhance the efficiency of producing wells, we believe a prolonged or substantial downturn in market price would lead to reductions or delays in the capital spending of our clients and therefore in the demand for our products and services, which could materially and adversely impact our results of operations, financial condition and cash flow. Our business depends on spending by the oil and gas industry; this spending and our business may be materially and adversely affected by industry conditions that are beyond our control. We depend on our customers’ willingness to make operating and capital expenditures to transport, refine and produce oil and natural gas. Industry conditions are influenced by numerous factors over which we have no control, such as: · the level of oil and gas production; · the demand for oil and gas related products; · domestic and worldwide economic conditions; · political instability in the Middle East and other oil producing regions; · the actions of the Organization of Petroleum Exporting Countries; · the price of foreign imports of oil and gas, including liquefied natural gas; · natural disasters or weather conditions, such as hurricanes; · technological advances affecting energy consumption; · the level of oil and gas inventories; · the cost of producing oil and gas; · the price and availability of alternative fuels; · merger and divestiture activity among oil and gas producers; and · governmental regulations. The volatility of the oil and gas industry and the consequent impact on the transportation, refinement and production of oil and natural gas could cause a decline in the demand for our products and services, which could have a material adverse effect on our business. Our assets and operations, as well as the assets and operations of our customers, could be adversely affected by weather and other natural phenomena. Our assets and operations could be adversely affected by natural phenomena, such as tornados, earthquakes, wildfire, and landslides.A significant disruption in our operations or the operations of our customers due to weather or other natural phenomena could adversely affect our business and financial condition. The attractive nature of the oilfield services industry could lead to an increase of direct competitors. The oilfield services industry is highly competitive.As our segment within the oil and gas exploration and production industry grows and matures we expect additional companies will seek to enter this market.New entrants to our industry may be more highly capitalized, more experienced, better recognized or better situated to take advantage of market opportunities. Any failure by us to compete against current and future competitors could have a material adverse effect on our business, financial condition and results of operations. 5 Changes to governmental regulation of the oil and gas industry could materially and adversely affect our business. If the laws and regulations governing oil and natural gas exploration and production were to become less stringent, we could experience a significant decline in the demand for our products, which we would expect would materially and adversely impact our results of operations and financial condition. These regulations are subject to change and new regulations may curtail or eliminate customer activities in certain areas where we currently operate.We cannot determine the extent to which new legislation may impact customer activity levels, and ultimately, the demand for our products and services. Further, our operations are affected by local, provincial, state, federal and foreign laws and other regulations relating to gas and electric safety standards and the oil and gas industry, as well as laws and regulations relating to worker safety and potentially environmental protection.We cannot predict the level of enforcement of existing laws and regulations, how such existing laws and regulations may be interpreted by enforcement agencies or court rulings, whether additional laws and regulations will be adopted, or the effect such changes may have on us, our business or financial condition. Failure to comply with applicable environmental and other laws and regulations could adversely affect our business and harm our results of operations. We use hazardous materials in our research and development and manufacturing processes, and, as a result, are subject to federal, state, local and foreign regulations governing the use, storage, handling and disposal of these materials and hazardous waste products that we generate. Although we believe that our procedures for using, handling, storing and disposing of hazardous materials comply with legally prescribed standards, we cannot completely eliminate the risk of contamination or injury resulting from hazardous materials and we may incur liability as a result of any such contamination or injury. In the event of an accident, including a discharge of hazardous materials into the environment, we could be held liable for damages or penalized with fines, and the liability could exceed our insurance and other resources. We have also incurred and may continue to incur expenses related to compliance with environmental laws. Such future expenses or liability could have a significant negative impact on our business, financial condition and results of operations. Further, we cannot assure you that the cost of complying with these laws and regulations will not materially increase in the future. We are also subject to various other federal, state, local and foreign laws and regulations. Failure to comply with applicable laws and regulations, including new or revised safety or environmental standards, could give rise to significant liability and require us to incur substantial expenses and could materially harm our results of operations. Our international operations involve additional risks not associated with our domestic operations. We intend to continue our expansion into international oil and gas producing areas. The effect on our international operations from the risks we describe will not be the same in all countries and jurisdictions. The specific risks associated with our operations outside of the United States include risks of: · multiple, conflicting, and changing laws and regulations, export and import restrictions, and employment laws; · regulatory requirements, and other government approvals, permits, and licenses; · potentially adverse tax consequences; · political and economic instability, including wars and acts of terrorism, political unrest, boycotts, curtailments of trade and sanctions, and other business restrictions; · expropriation, confiscation or nationalization of assets; · renegotiation or nullification of existing contracts; · difficulties and costs in recruiting and retaining individuals skilled in international business operations; · foreign exchange restrictions; · foreign currency fluctuations; · foreign taxation; · the inability to repatriate earnings or capital; · changing foreign and domestic monetary policies; · regional economic downturns; and · foreign governmental regulations favoring or requiring the awarding of contracts to local contractors or requiring foreign contractors to employ citizens of, or purchase supplies from, a particular jurisdiction that may harm our ability to compete. 6 Sanctions by the U.S. government against certain companies and individuals in Russia and Ukraine may hinder our ability to conduct business with potential or existing customers in these countries. We currently derive a portion (less than 1% in the year ended March 31, 2013) of our revenue from Russia.The continuation or escalation of the current geopolitical instability in Russia and Ukraine could negatively impact our operations, sales, and future growth prospects in that region.Recently, the U.S. government imposed sanctions through several executive orders restricting U.S. companies from conducting business with specified Russian and Ukrainian individuals and companies. The sanctions imposed by the U.S. government may be expanded in the future to restrict us from engaging with existing and potential customers. If we are unable to conduct business with new or existing customers or pursue opportunities in Russia or Ukraine, our business, including revenue, profitability and cash flows, could be adversely affected. Our business has potential liability for litigation, personal injury and property damage claims assessments. Most of our products are used in hazardous production applications and involve exposure to inherent risks, including explosions and fires, where an accident or a failure of a product could result in liability for personal injury, loss of life, property damage, pollution or other environmental hazards or loss of production.Litigation may arise from a catastrophic occurrence at a location where our equipment and services are used.This litigation could result in large claims for damages, including consequential damages, and could impair the market’s acceptance of our products.The frequency and severity of such incidents could affect our operating costs, insurability and relationships with customers, employees and regulators.These occurrences could have an adverse effect on us. Our business may be subject to product liability claims or product recalls, which could be expensive and could result in a diversion of management’s attention. The oil industry experiences significant product liability claims. As an installer and servicer of oilfield combustion management technologies and related products, we face an inherent business risk of exposure to product liability claims in the event that our products, or the equipment into which our products are incorporated, malfunction and result in personal injury or death. We may be named in product liability claims even if there is no evidence that our technology or products caused the accidents. Product liability claims could result in significant losses as a result of expenses incurred in defending claims or the award of damages.In addition, we may be required to participate in recalls involving our products if any of our products prove to be defective, or we may voluntarily initiate a recall or make payments related to such claims as a result of various industry or business practices or the need to maintain good customer relationships.We cannot assure you that our product liability insurance will be sufficient to cover all product liability claims, that such claims will not exceed our insurance coverage limits or that such insurance will continue to be available on commercially reasonable terms, if at all. Any product liability claim brought against us could have a material adverse effect on our reputation and business. Uninsured or underinsured claims or litigation or an increase in our insurance premiums could adversely impact our results of operations. Although we maintain insurance protection for certain risks in our business and operations, we are not fully insured against all possible risks, nor are all such risks insurable. It is possible an unexpected judgment could be rendered against us in cases in which we could be uninsured or underinsured and beyond the amounts we currently have reserved or anticipate incurring. Significant increases in the cost of insurance and more restrictive coverage may have an adverse impact on our results of operations. In addition, we may not be able to maintain adequate insurance in the future at rates we consider reasonable or that our insurance coverage will be adequate to cover future claims and assessments that may arise. Liability to customers under warranties may materially and adversely affect our earnings. We provide warranties as to the proper operation and conformance to specifications of the products we sell. Failure of our products to operate properly or to meet specifications may increase our costs by requiring additional engineering resources and services, replacement of parts and equipment or monetary reimbursement to a customer. We have in the past received warranty claims, and we expect to continue to receive them in the future. To the extent that we incur substantial warranty claims in any period, our reputation, our ability to obtain future business and our earnings could be adversely affected. 7 Some of our products use equipment and materials that are available from a limited number of suppliers. We purchase equipment provided by a limited number of manufacturers who specialize in combustion burner equipment.During periods of high demand, these manufacturers may not be able to meet our requests for timely delivery, resulting in delayed deliveries of equipment and higher prices for equipment.There are a limited number of suppliers for certain materials used in burner management systems, our largest product line.Although these materials are generally available, supply disruptions can occur due to factors beyond our control.Such disruptions, delayed deliveries, and higher prices could limit our ability to provide services or increase the costs of providing services, thus reducing revenues and profits. Dependence on contract manufacturing and outsourcing other portions of our supply chain may adversely affect our ability to bring products to market and damage our reputation. As part of our efforts to streamline operations and to cut costs, we outsource our manufacturing processes and other functions and continue to evaluate additional outsourcing.If our contract manufacturers or other outsourcers fail to perform their obligations in a timely manner or at satisfactory quality levels, our ability to bring products to market and our reputation could suffer.For example, during a market upturn, our contract manufacturers may be unable to meet our demand requirements, which may preclude us from fulfilling our customers’ orders on a timely basis.The ability of these manufacturers to perform is largely outside of our control.Additionally, changing or replacing our contract manufacturers or other outsourcers could cause disruptions or delays. Historically, we have been dependent on a few major customers for a significant portion of our revenue and our revenue could decline if we are unable to maintain those relationships, if customers reduce their orders for their products, or if we are unable to secure new customers. Historically, we have derived a significant portion of our revenue from a limited number of customers. For the years ended March 31, 2013 and 2012, sales to our largest four customers accounted for approximately 37% and 52%, respectively, of our revenue. While we continually seek to broaden our customer base, it is likely that for the foreseeable future we will remain dependent on these customers to supply a substantial portion of our revenue.Relationships with our customers are based on purchase orders rather than long-term formal supply agreements and customers can discontinue or materially reduce orders without warning or penalty.Demand for our products is tied directly to the health of the oil industry. Accordingly, factors that affect the oil industry have a direct effect on our business, including factors outside of our control, such as sales slowdowns due to economic concerns, or as a result of natural disasters. The loss of one or more of our significant customers, or reduced demand from one or more of our significant customers, would result in an adverse effect on our revenue, our profitability, and our ability to continue our business operations. We are exposed to risks of delay, cancellation, and nonpayment by customers in the ordinary course of our business activities. We are exposed to risks of loss in the event of delay, cancellation, and nonpayment by our customers. Our customers are subject to their own operating and regulatory risks and may be highly leveraged.We may experience financial losses in our dealings with other parties.Any delay and any increases in the cancellation of contracts or nonpayment by our customers and/or counterparties could adversely affect our results of operations and financial condition. Our operating results for certain components of our business may fluctuate on a seasonal basis. Revenues from the sale of our products can fluctuate depending on the season.The demand for oil, natural gas and other fuels peak during the winter months.Since oil and natural gas producers make up our customer base, the demand for our products could fluctuate seasonally with the demand for oil and natural gas. Demand for natural gas and other fuels could vary significantly from our expectations depending on the location of our customers. 8 Our ability to successfully commercialize our technology and products may be materially adversely affected if we are unable to obtain and maintain effective intellectual property rights for our technologies and planned products, or if the scope of the intellectual property protection is not sufficiently broad. Our success depends in part on our ability to obtain and maintain patent and other intellectual property protection in the U.S. with respect to our proprietary technology and products.In recent years patent rights have been the subject of significant litigation.As a result, the issuance, scope, validity, enforceability and commercial value of the patent rights is highly uncertain. Pending and future patent applications may not result in patents being issued which protect our technology or products or which effectively prevent others from commercializing competitive technologies and products. Changes in either the patent laws or interpretation of the patent laws in the U.S. may diminish the value of patents or narrow the scope of patent protection.Publications of discoveries in the scientific literature often lag behind the actual discoveries, and patent applications in the U.S. and other jurisdictions are typically not published until 18 months after filing, or in some cases not at all. Therefore, we cannot be certain that we were the first to make the inventions claimed in our patents or pending patent applications, or that we or were the first to file for patent protection of such inventions. Even if the patent applications we rely on issue as patents, they may not issue in a form that will provide us with any meaningful protection, prevent competitors from competing with us or otherwise provide us with any competitive advantage. Our competitors may be able to circumvent our patents by developing similar or alternative technologies or products in a non-infringing manner. The issuance of a patent is not conclusive as to its scope, validity or enforceability, and patents may be challenged in the courts or patent offices in the U.S. and abroad. Such challenges may result in patent claims being narrowed, invalidated or held unenforceable, which could limit our ability to stop or prevent us from stopping others from using or commercializing similar or identical technology and products, or limit the duration of the patent protection of our technology and products.As a result, our patent portfolio may not provide us with sufficient rights to exclude others from commercializing products similar or identical to ours or otherwise provide us with a competitive advantage. While we are not currently engaged in any material intellectual property litigation, in the future we may commence lawsuits against others if we believe they have infringed our rights.We cannot assure you that we would be successful in any such litigation.Our involvement in any intellectual property litigation could require the expenditure of substantial time and other resources, may adversely affect the development of sales of our products or intellectual property, may divert the efforts of our technical and management personnel, and could have a material adverse effect on our business, results of operations and financial condition. We may not be able to protect or enforce our intellectual property rights throughout the world. Filing, prosecuting and defending patents on all of our planned products throughout the world would be prohibitively expensive to us. Competitors may use our technologies in jurisdictions where we have not obtained patent protection to develop their own products and, further, may export otherwise infringing products to territories where we have patent protection but where enforcement is not as strong as in the U.S.These products may compete with our products in jurisdictions where we do not have any issued patents and our intellectual property rights may not be effective or sufficient to prevent them from so competing. Many companies have encountered significant problems in protecting and defending intellectual property rights in foreign jurisdictions. The legal systems of certain countries may not favor the enforcement of patents and other intellectual property protection, which could make it difficult for us to stop the infringement of any patents or marketing of competing products in violation of our proprietary rights generally. Proceedings to enforce any patent rights in foreign jurisdictions could result in substantial cost and divert our efforts and attention from other aspects of our business. If we are unable to protect the confidentiality of our trade secrets, the value of our technology could be materially adversely affected, harming our business and competitive position. Some of our proprietary intellectual property is not protected by any patent, copyright or patent or copyright applications, and, despite our precautions, it may be possible for third parties to obtain and use such intellectual property without authorization.We rely upon confidential proprietary information, including trade secrets, unpatented know-how, technology, software, and other proprietary information, to develop and maintain our competitive position. Any disclosure to or misappropriation by third parties of our confidential proprietary information could enable competitors to quickly duplicate or surpass our technological achievements, thus eroding our competitive position in the market. We seek to protect our confidential proprietary information, in part, by confidentiality agreements with our employees and our collaborators and consultants. We also have agreements with our employees and selected consultants that obligate them to assign their inventions to us. These agreements are designed to protect our proprietary information, however, we cannot be certain that our trade secrets and other confidential information will not be disclosed or that competitors will not otherwise gain access to our trade secrets, or that technology relevant to our business will not be independently developed by a person that is not a party to such an agreement. Furthermore, if the employees, consultants or collaborators that are parties to these agreements breach or violate the terms of these agreements, we may not have adequate remedies for any such breach or violation, and we could lose our trade secrets through such breaches or violations. Further, our trade secrets could be disclosed, misappropriated or otherwise become known or be independently discovered by our competitors. In addition, intellectual property laws in foreign countries may not protect trade secrets and confidential information to the same extent as the laws of the U.S. If we are unable to prevent disclosure of the intellectual property related to our technologies to third parties, we may not be able to establish or maintain a competitive advantage in our market, which would harm our ability to protect our rights and have a material adverse effect on our business. 9 Third parties may initiate legal proceedings alleging that we are infringing their intellectual property rights, the outcome of which would be uncertain and could have a material adverse effect on the success of our business. Our commercial success depends upon our ability and the ability of our distributors, contract manufacturers, and suppliers to manufacture, market, and sell our products, and to use our proprietary technologies without infringing, misappropriating or otherwise violating the proprietary rights or intellectual property of third parties. While we are not aware of any issued or pending patent applications that could restrict our ability to operate, we may in the future become party to, or be threatened with, adversarial proceedings or litigation regarding intellectual property rights with respect to our products and technology. Third parties may assert infringement claims against us based on existing or future intellectual property rights. If we are found to infringe a third-party’s intellectual property rights, we may be temporarily or permanently prohibited from commercializing our products that are held to be infringing. We might, if possible, also be forced to redesign our products so that we no longer infringe the third party intellectual property rights or we could be required to obtain a license from such third-party to continue developing and marketing our products and technology. We may also elect to enter into such a license in order to settle pending or threatened litigation. However, we may not be able to obtain any required license on commercially reasonable terms or at all. Even if we were able to obtain a license, it could be non-exclusive, thereby giving our competitors access to the same technologies licensed to us, and could require us to pay significant royalties and other fees. We could be forced, including by court order, to cease commercializing the infringing technology or product. In addition, we could be found liable for monetary damages. A finding of infringement could prevent us from commercializing our products or force us to cease some of our business operations, which could materially harm our business. Even if we are successful in defending against intellectual property claims, litigation or other legal proceedings relating to such claims may cause us to incur significant expenses, and could distract our technical and management personnel from their normal responsibilities. In addition, there could be public announcements of the results of hearings, motions or other interim proceedings or developments and if securities analysts or investors perceive these results to be negative, it could have a substantial adverse effect on the price of our common stock. Such litigation or proceedings could substantially increase our operating losses and reduce our resources available for development activities. We may not have sufficient financial or other resources to adequately conduct such litigation or proceedings. Some of our competitors may be able to sustain the costs of such litigation or proceedings more effectively than we can because of their substantially greater financial resources. Uncertainties resulting from the initiation and continuation of litigation or other intellectual property related proceedings could have a material adverse effect on our ability to compete in the marketplace. If we do not develop and commercialize new competitive products, our revenue may decline. To remain competitive in the market for oilfield combustion management technologies, we must continue to develop and commercialize new products. If we are not able to develop commercially competitive products in a timely manner in response to industry demands, our business and revenues will be adversely affected. Our future ability to develop new products depends on our ability to: · design and commercially produce products that meet the needs of our customers; · successfully market new products; and · protect our proprietary designs from our competitors. We may encounter resource constraints or technical or other difficulties that could delay introduction of new products and services. Our competitors may introduce new products before we do and achieve a competitive advantage. Additionally, the time and expense invested in product development may not result in commercial products or provide revenues. We could be required to write off our entire investment in a new product that does not reach commercial viability. Moreover, we may experience operating losses after new products are introduced and commercialized because of high start-up costs, unexpected manufacturing costs or problems, or lack of demand. New technologies could render our existing products obsolete. New developments in technology may negatively affect the development or sale of some or all of our products or make our products obsolete.Our success depends upon our ability to design, develop and market new or modified combustion management technologies and related products. Our inability to enhance existing products in a timely manner or to develop and introduce new products that incorporate new technologies, conform to stringent regulatory standards and performance requirements and achieve market acceptance in a timely manner could negatively impact our competitive position. New product development or modification is costly, involves significant research, development, time and expense and may not necessarily result in the successful commercialization of any new products. 10 Our business and financial condition could be negatively impacted if we lose the services of certain members of senior management. Our development to date has depended, and in the future will continue to depend, on the efforts of our senior management, including Brenton W. Hatch, CEO, Harold Albert, COO, and Andrew W. Limpert, CFO.We currently do not have key person insurance for these individuals, however, we plan to procure key person insurance on our CFO, Andrew W. Limpert. Departures by members of our senior management could have a negative impact on our business, as we may not be able to find suitable personnel to replace departing members on a timely basis or at all. The loss of any member of our senior management could impair our ability to execute our business plan and could therefore have a material adverse effect on ourbusiness, results of operations and financial condition. Failing to attract and retain skilled employees could impair our growth potential and profitability. Our ability to remain productive and profitable depends substantially on our ability to attract and retain skilled employees.Our ability to expand our operations is in part impacted by our ability to increase our labor force.The demand for skilled oilfield employees is high and the supply is limited.A significant increase in the wages paid by competing employers could result in a reduction in our skilled labor force, increases in the wage rates paid by us, or both.If either of these events were to occur, our capacity and profitability could be diminished, and our growth potential could be impaired. If we are unable to expand into new markets, our ability to grow our business and profitability as planned could be materially and adversely effected. We intend to continue to pursue our aggressive growth strategy for the foreseeable future.Future operating results will depend largely upon our ability to expand to new markets and increase sales.To support this growth, we have and will continue to expand our marketing expenditures, add new employees and open additional offices.There can be no assurance that we will be able to expand our market share in our existing markets or successfully enter new or contiguous markets.Nor can there be any assurance that such expansion will not adversely affect our profitability and results of operations.If we are unable to enter into new markets, our business, results of operations, financial condition and cash flow could be materially and adversely affected. If we are unable to manage growth effectively, our business, results of operations and financial condition could be materially and adversely affected. Our ability to successfully expand to new markets, or expand our penetration in existing markets, is dependent on a number of factors including: · our ability to market our products and services to new customers; · our ability to provide increasingly large-scale support and training materials for a growing customer base; · our ability to hire, train and assimilate new employees; · the adequacy of our financial resources; and · our ability to correctly identify and exploit new geographical markets and to successfully compete in those markets. There can be no assurance that we will be able to achieve our planned expansion, that our products will gain access to new markets or be accepted in new marketplaces, achieve greater market penetration in existing markets or that we will achieve planned operating results or results comparable to those we experience in existing markets in the new markets we enter. Our awards of stock options to employees may not have their intended effect. A portion of our total compensation program for key personnel has historically included the award of options to buy our common stock or the common stock of our subsidiaries. If the price of our common stock performs poorly, such performance may adversely affect our ability to retain or attract critical personnel. In addition, any changes made to our stock option policies, or to any other of our compensation practices, which are made necessary by governmental regulations or competitive pressures could affect our ability to retain and motivate existing personnel and recruit new personnel. 11 Risks Relating to our Stock and this Offering Our common stock lacks liquidity. A significant percentage of our outstanding common stock is “restricted” and therefore subject to the resale restrictions set forth in Rule 144 of the rules and regulations promulgated by the United States Securities and Exchange Commission (the “SEC” or “Commission”) under the Securities Act of 1933.These factors could adversely affect the liquidity, trading volume, price and transferability of our common stock. The market price of our common stock has been and may continue to be volatile. The market price of our common stock has been volatile, and fluctuates widely in price in response to various factors, which are beyond our control. The price of our common stock is not necessarily indicative of our operating performance or long-term business prospects. In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of our common stock. Factors such as the following could cause the market price of our common stock to fluctuate substantially: · the introduction of new products by our competitors; · announcements of technology advances by us or our competitors; · current events affecting the political and economic environment in the United States; · conditions or trends in the industry, including demand for our products and services and technological advances; · changes to financial estimates by us or by any securities analysts who might cover our stock; · additions or departures of our key personnel; · government regulation of our industry; · our quarterly operating and financial results; or · litigation or public concern about the safety of our products. The realization of any of these risks and other factors beyond our control could cause the market price of our common stock to decline significantly. In particular, the market price of our common stock may be influenced by variations in oil and gas prices, because demand for our products and services is closely related to those products. The stock market in general experiences from time to time extreme price and volume fluctuations. Periodic and/or continuous market fluctuations could result in extreme volatility in the price of our common stock, which could cause a decline in the value of our common stock. Price volatility may be worse if the trading volume of our common stock is low. Future sales of our common stock, or the perception that future sales may occur, may cause the market price of our common stock to decline, even if our business is doing well. As of May 29, 2014, we had 48,008,563 shares of our common stock outstanding, and options that are exercisable into 2,833,740 shares of our common stock. If any significant number of our outstanding shares are sold, such sales could have a depressive effect on the market price of our stock. We are unable to predict the effect, if any, that the sale of shares, or the availability of shares for future sale, will have on the market price of the shares prevailing from time to time. Sales of substantial amounts of shares in the public market, or the perception that such sales could occur, could depress prevailing market prices for the shares. Such sales may also make it more difficult for us to sell equity securities or equity-related securities in the future at a time and price, which we deem appropriate. If we fail to maintain an effective system of internal control over financial reporting, we may not be able to accurately report our financial results, and current and potential stockholders may lose confidence in our financial reporting. We are required by the SEC to establish and maintain adequate internal control over financial reporting that provides reasonable assurance regarding the reliability of our financial reporting and the preparation of financial statements in accordance with generally accepted accounting principles. We are likewise required, on a quarterly basis, to evaluate the effectiveness of our internal controls and to disclose any changes and material weaknesses in those internal controls. 12 In our Annual Report on Form 10-K for the year ended March 31, 2013, we reported that we had the following material weaknessin our internal controls:(1) lack of a functioning Audit Committee and lack of independent directors on our Board of Directors (the “Board”), resulting in potentially ineffective oversight in the establishment and monitoring of required internal controls and procedures; (2) inadequate segregation of duties consistent with control objectives; (3) insufficient written policies and procedures for accounting and financial reporting with respect to the requirements and application of US GAAP and SEC disclosure requirements; and (4) ineffective controls over period end financial disclosure and reporting processes.Since March 31, 2013, we developed and implemented a remediation plan to address the identified material weakness as follows: 1. We have added four independent directors to our Board and on the 7th day of November, 2013, the Board passed a resolution creating a fully functioning Audit Committee comprised of independent directors; 2. We hired a separate accounts payable and accounts receivable clerks in an effort to provide segregation of duties in accordance with our control objectives; 3. We implemented several policies to increase the control over accounting and financial reporting; and, 4. We hired additional employees to supplement our internal finance team and help oversee the filing of quarterly and year-end filings. Although we believe that these efforts have strengthened our internal control over financial reporting and address the concern that gave rise to the material weakness as of March 31, 2013, we cannot be certain that our revised internal control practices will ensure that we maintain adequate internal control over our financial reporting in future periods. Any failure to maintain such internal controls could adversely impact our ability to report our financial results on a timely and accurate basis. If our financial statements are not accurate, investors may not have a complete understanding of our operations. Likewise, if our financial statements are not filed on a timely basis as required by the SEC and The NASDAQ Capital Market, we could face severe consequences from those authorities. In either case, there could result a material adverse effect on our business. Inferior internal controls could also cause investors to lose confidence in our reported financial information, which could have a negative effect on the trading price of our common stock. We could issue “blank check” preferred stock without stockholder approval with the effect of diluting existing stockholders and impairing their voting rights, and provisions in our charter documents and under Nevada corporate law could discourage a takeover that stockholders may consider favorable. Our articles of incorporation authorize the issuance of up to 10,000,000 shares of “blank check” preferred stock with designations, rights and preferences as may be determined from time to time by our Board. Our Board is empowered, without stockholder approval, to authorize the issuance of a series of preferred stock with dividend, liquidation, conversion, voting or other rights which could dilute the interest of, or impair the voting power of, our common stockholders. The issuance of a series of preferred stock could be used as a method of discouraging, delaying or preventing a change in control. For example, it would be possible for the Board to authorize preferred stock with voting or other rights or preferences that could impede the success of any attempt to effect a change in control of our company. Any aspect of the foregoing, alone or together, could delay or prevent unsolicited takeovers and changes in control or changes in our management We do not anticipate paying cash dividends for the foreseeable future, and therefore investors should not buy our stock if they wish to receive cash dividends. Investors in this offering may never obtain a return on their investment. We have never declared or paid any cash dividends or distributions on our common stock. We currently intend to retain our future earnings to support operations and to finance expansion and, therefore, we do not anticipate paying any cash dividends on our common stock in the foreseeable future. Any payment of cash dividends in the future will be dependent on the amount of funds legally available, our earnings, financial condition, capital requirements and other factors that our Board may deem relevant. Accordingly, investors must rely on sales of their common stock after price appreciation, which may never occur, as the only way to realize any future gains on their investment. Investors seeking cash dividends should not purchase our common stock. Accordingly, you will need to rely on sales of your common stock after price appreciation, which may never occur, in order to realize a return on your investment. 13 Our management has a substantial ownership interest in our common stock and the availability of our common stock to the investing public may be limited. Upon completion of this offering, our management will own approximately% of our outstanding common stock, or approximately% of our common stock if the underwriters exercise their over-allotment option in full.The availability of our common stock to the investing public may be limited to those shares not held by our executive officers, directors and their affiliates, which could negatively impact our trading prices and affect the ability of our minority stockholders to sell their shares.Future sales by executive officers, directors and their affiliates of all or a portion of their shares could also negatively affect the trading price of our common stock. Our management has significant influence over matters requiring shareholder approval. Our management owns, approximately 71.54% of our common stock, as of May 23, 2014. As a result, our management has sufficient voting power to control the outcome of many matters requiring shareholder approval. These matters may include: · the composition of our Board, which has the authority to direct our business, appoint and remove our officers, and declare dividends; · approving or rejecting a merger, consolidation or other business combination; · raising future capital; and · amending our articles of incorporation and bylaws. This concentration of ownership of our common stock could delay or prevent proxy contests, mergers, tender offers, open-market purchase programs or other purchases of our common stock that might otherwise give our other stockholders the opportunity to realize a premium over the then-prevailing market price of our common stock. This concentration of ownership may also adversely affect our share price. The interests of our management may differ from the interests of our other stockholders. Furthermore, this concentration of ownership may delay, prevent or deter a change in control, or deprive you of a possible premium for your common stock as part of a sale of our company. Since we have broad discretion in how we use the proceeds from this offering, we may use the proceeds in ways with which you disagree. Our management will have significant flexibility in applying the net proceeds of this offering. You will be relying on the judgment of our management with regard to the use of these net proceeds, and you will not have the opportunity, as part of your investment decision, to assess whether the proceeds are being used appropriately. It is possible that the net proceeds will be invested in a way that does not yield a favorable, or any, return for us. The failure of our management to use such funds effectively could have a material adverse effect on our business, financial condition, prospects, financial condition, operating results and cash flow. You will experience immediate dilution in the book value per share of the common stock you purchase. Because the public offering price per share of common stock is expected to be substantially higher than the book value per share of our common stock, you will suffer substantial dilution in the net tangible book value of the common stock you purchase in this offering. Based on the public offering price of $per share, if you purchase shares of common stock in this offering, you will suffer immediate and substantial dilution of approximately $per share in the net tangible book value of the common stock you acquire. We may not be able to maintain compliance with The NASDAQ Capital Market’s continued listing requirements. Our common stock is listed on The NASDAQ Capital Market. There are a number of continued listing requirements that we must satisfy in order to maintain our listing on The NASDAQ Capital Market. If we fail to maintain compliance with all applicable continued listing requirements for The NASDAQ Capital Market and NASDAQ determines to delist our common stock, the delisting could adversely affect the market liquidity of our common stock, our ability to obtain financing to repay any debt and fund our operations. 14 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) that are based on management’s beliefs and assumptions and on information currently available to management.For this purpose any statement contained in this prospectus that is not a statement of historical fact may be deemed to be forward-looking, including, but not limited to, statements relating to our future actions, intentions, plans, strategies, objectives, results of operations, cash flows and the adequacy of or need to seek additional capital resources and liquidity.Without limiting the foregoing, words such as “may”, “should”, “expect”, “project”, “plan”, “anticipate”, “believe”, “estimate”, “intend”, “budget”, “forecast”, “predict”, “potential”, “continue”, “should”, “could”, “will” or comparable terminology or the negative of such terms are intended to identify forward-looking statements, however, the absence of these words does not necessarily mean that a statement is not forward-looking.These statements by their nature involve known and unknown risks and uncertainties and other factors that may cause actual results and outcomes to differ materially depending on a variety of factors, many of which are not within our control. Such factors include, but are not limited to, economic conditions generally and in the industry in which we and our customers participate; competition within our industry; legislative requirements or changes which could render our products or services less competitive or obsolete; the international geopolitical atmosphere, compliance with international laws and regulation, our failure to successfully develop new products and/or services or to anticipate current or prospective customers’ needs; price increases; the protection of our intellectual property, employee limitations; or delays, reductions, or cancellations of contracts we have previously entered into; sufficiency of working capital, capital resources and liquidity, and other factors detailed herein and in our other filings with the Commission. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual outcomes may vary materially from those indicated. Forward-looking statements are predictions and not guarantees of future performance or events.Forward-looking statements are based on current industry, financial and economic information which we have assessed but which by its nature is dynamic and subject to rapid and possibly abrupt changes.Our actual results could differ materially from those stated or implied by such forward-looking statements due to risks and uncertainties associated with our business.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of these forward-looking statements and we hereby qualify all our forward-looking statements by these cautionary statements. These forward-looking statements speak only as of their dates and should not be unduly relied upon.We undertake no obligation to amend this prospectus or revise publicly these forward-looking statements (other than pursuant to reporting obligations imposed on registrants pursuant to the Exchange Act) to reflect subsequent events or circumstances, whether as the result of new information, future events or otherwise. USE OF PROCEEDS We estimate that our net proceeds from the sale of shares of our common stock by us in this offering will be approximately $million, after deducting underwriting discounts and commissions and estimated offering expenses payable by us. We will not receive any proceeds from the sale of shares of common stock by the selling stockholders if the underwriters exercise their over-allotment option. We expect to use the proceeds from this offering for expansion of our sales and service team to match the demand for our product in regions where recent legislation passed, requiring the use of our technology, and for other working capital purposes.We may also use a portion of the net proceeds to fund possible investments in, or acquisitions of, complementary businesses, solutions or technologies. We have no current agreements or commitments with respect to any investment or acquisition. In addition, the amount and timing of what we actually spend for these purposes may vary significantly and will depend on a number of factors, including our future revenue and cash generated by operations and the other factors described in “Risk Factors.” Accordingly, our management will have discretion and flexibility in applying the net proceeds of this offering. Pending any uses, as described above, we intend to invest the net proceeds in high quality, investment grade, short-term fixed income instruments which include corporate, financial institution, federal agency or U.S. government obligations. 15 DIVIDEND POLICY We have not declared a cash dividend on any class of common equity in the last two fiscal years. There are no restrictions on our ability to pay cash dividends, other than any state law that may be applicable. Under Nevada law, dividends may be paid to the extent that a corporation’s assets exceed its liabilities and it is able to pay its debts as they become due in the usual course of business. We do not anticipate paying any dividends in the foreseeable future; we intend to retain the earnings that could be distributed, if any, for operations. MARKET PRICE OF AND DIVIDENDS ON OUR COMMON STOCK AND RELATED STOCKHOLDER MATTERS Market Price of Our Common Stock From October 2008 to March 27, 2014, our common stock was quoted on the Over-the-Counter Bulletin Board (“OTCBB”) and the OTC Markets OTCQB under the symbol “PFIE.” Since March 27, 2014, our common stock has been quoted on The NASDAQ Capital Market under the symbol “PFIE”. The published high and low bid quotations for the periods before March 27, 2014 were furnished to us by OTC Markets Group, Inc.These quotations reflect inter-dealer prices without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. The table below sets forth the range of high and low bid information of our common stock as reported on the OTC Bulletin Board and OTCQB for the periods before March 27, 2014 and the range of high and low sales price of our common stock as reported on The NASDAQ Capital Market for the periods after March 27, 2014. BID PRICES HIGH LOW Fiscal year ending March 31, 2015 First Quarter (through May, 292014) $ $ Fiscal year ending March 31, 2014 Fourth Quarter $ $ Third Quarter Second Quarter First Quarter Fiscal year ended March 31, 2013 Fourth Quarter $ $ Third Quarter Second Quarter First Quarter 0.77 Fiscal year ended March 31, 2012 Fourth Quarter $ $ Third Quarter Second Quarter First Quarter As of May 29, 2014, there were 48,008,563 shares of our common stock outstanding. According to the records of our stock transfer agent, as of May 29, 2014 we had 103 stockholders of record.The number of record stockholders was determined from the records of our stock transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various security brokers, dealers, registered clearing houses or agencies, banks or other fiduciaries. 16 CAPITALIZATION The following table sets forth our cash and cash equivalents, and capitalization as of December 31, 2013: · on an actual basis; and · on an as adjusted basis to give effect to the issuance and sale by us of shares in this offering at an assumed public offering price of $per share, after deducting underwriting discounts and commissions and estimated offering expenses payable by us. You should read this information together with our consolidated financial statements and related notes appearing elsewhere in this prospectus and the information set forth under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” As of December 31, 2013 Actual As Adjusted (unaudited) Cash and cash equivalents $ Stockholders’ equity Preferred shares, $0.001 par value 10,000,000 shares authorized; no shares issued and outstanding, actual andshares issued and outstanding as adjusted Common Stock, $0.001 par value 100,000,000 shares authorized; 47,836,428 shares issued and outstanding actual; andshares issued and outstanding as adjusted Additional paid-in capital Accumulated other comprehensive income/(loss) ) Total Stockholders’ Equity The outstanding share information in the table above is based on 47,836,428 shares outstanding as of December 31, 2013, and excludes: · 2,803,715 shares of common stock issuable upon exercise of options outstanding as of December 31, 2013 at a weighted average exercise price of $1.24per share; and · 1,097,000 shares of common stock reserved for further issuance under the 2010 Plan. Unless otherwise indicated, all information in this prospectus assumes: · the underwriters will not exercise their over-allotment option to purchase up to additional shares of common stock from the selling stockholders. 17 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our consolidated financial statements, the related notes and other financial information appearing elsewhere in this prospectus. Some of the statements set forth in this section are forward-looking statements relating to our future results of operations.Our actual results may vary from the results anticipated by these statements.Please see “Disclosure Regarding Forward-Looking Statements” on page 15. Results of Operations for the Three Months Ended December 31, 2013 Compared to the Three Months Ended December 31, 2012 Total Revenues Total revenues during the quarter ended December 31, 2013 increased $5,989,776, or 169%, compared to the quarter ended December 31, 2012.This increase was principally attributable to increased sales of goods, net. Sales of Goods, Net We realized an increase of $5,822,443, or 183%, in sales of goods, net during the quarter ended December 31, 2013 compared to the quarter ended December 31, 2012.This increase was primarily due to improved sales execution, the continued development of the U.S. market, the leveraging of now-effective sales people hired in previous quarters, and improved management of the sales team. There have been an increased number of sales through larger customers, which yielded higher revenues during the quarter. We expect that our quarterly revenues will continue to grow year-over-year at approximately historical rates, as our sales team continues to execute on our sales strategy. Sales of Services, Net During the three months ended December 31, 2013, we realized an increase of $167,333 or 46%, in sales of services, net.We are beginning to experience increasing service revenues as a result of our continued expansion in the U.S.We anticipate service revenues in our Utah and Texas offices will continue to expand in upcoming quarters. As the sales team proactively looks for equipment sales the opportunity to discuss services, related sales is expected to increase. Total Cost of Goods Sold As a percentage of total revenues, total cost of goods sold increased to 45% during the quarter ended December 31, 2013, compared to 39% during the quarter ended December 31, 2012.This increase is due to an increase in Cost of Goods Sold-Products. Cost of Goods Sold-Products During the quarter ended December 31, 2013, cost of goods sold-products increased $2,843,036 or 271%, compared to the quarter ended December 31, 2012 as a result of increased sales, and a change in the mix of products sold during the quarter.As a percentage of revenues from product sales, cost of goods sold-products increased from 33% to 43%. This proportional increase is mostly due to a rise in the proportion of sales of lower-margin products (such as component sales) compared to the prior year. Additionally, there was a minor modification in the allocation of overhead costs to cost of goods sold-products. However, the proportion of revenues from product sales represented by cost of goods sold-products for the period is approximately consistent with more recent levels of cost of goods sold-products, or about 40%. Cost of Goods Sold-Services Cost of goods sold-services increased $105,152, or 34%, during the quarter ended December 31, 2013 compared to the quarter ended December 31, 2012. As a percentage of service revenues, cost of goods sold-service decreased from 86% to 79%. This decrease was attributable, in part, to logistical efficiencies, derived from serving a larger customer base throughout our service regions (and the installation of personnel in those areas, reducing logistical costs). 18 Gross Profit Because the percentage increase in total costs exceeded the percentage-increase in total revenues, gross profit decreased to 55% of total revenues during the quarter ended December 31, 2013 compared to 61% during the quarter ended December 31, 2012. Total Operating Expenses Our total operating expenses increased $504,315, or 19%, during the three months ended December 31, 2013 compared to the three months ended December 31, 2012.As a percentage of total revenues, total operating expenses decreased from 75% to 33%. This decrease was largely attributable to a reduction in payroll expenses, general and administrative expenses, and depreciation expenses as a percentage of revenues. General and Administrative Expenses During the three months ended December 31, 2013, general and administrative expenses increased by $638,235, or 48%.As a percentage of total operating expense, general and administrative expenses increased from 51% to 63%.This increase was largely due to non-cash stock options expenses for employees and directors. Research and Development During the quarter ended December 31, 2013, research and development expenses were $139,691 compared to $38,472 during the quarter ended December 31, 2012, an increase of 263%.As a percentage of total operating expense, research and development expenses increased from 1% to 4%.We have increased our focus on research and development in order to improve our current products, as well as research the possibility of additional products that could enhance our current product-offering. Payroll Expenses We experienced a $197,146, or 17% decrease in payroll expenses in the quarter ended December 31, 2013 compared to quarter ended December 31, 2012.As a percentage of total operating expenses, payroll expenses decreased from 43% to 30%.This decrease was the result of the timing of management bonuses that were paid in the quarter ended December 31, 2012, but were not yet paid as of December 31, 2013. Depreciation Expense Depreciation expense decreased $37,993 or 33%, during the quarter ended December 31, 2013 compared to the quarter ended December 31, 2012. As a percentage of total operating expenses, depreciation decreased from 4% to 3%.This decrease in depreciation expense is primarily due to assets meeting their expected lives in our Canada office and to the allocation of depreciation to costs of goods sold. Total Other Income (Expense) During the three months ended December 31, 2013, we realized total other income of $1,855 compared to total other income of $8,581 for the three months ended December 31, 2012.During the quarters ended December 31, 2013, we realized interest expense of $0, interest income of $1,544 and rental income of $311.By comparison, during the quarter ended December 31, 2012, we realized interest expense of ($4,493), interest income of $13,074, and rental income of $0. Net Income Before Income Taxes The 169% increase we realized in total revenues, the 216% increase in total cost of goods sold and the 19% increase in total operating expenses combined to result in net income before income taxes during the quarter ended December 31, 2013 of $2,076,931 compared to net loss before income taxes of $453,616 during the quarter ended December 31, 2012—an increase of $2,530,547. As a percentage of total revenues, net income before income taxes represented 22% of total revenues, compared to (13%) during the prior year comparable quarter. 19 Income Tax Expense We recognized income tax expense of $870,625 during the three months ended December 31, 2013 compared to a benefit of $127,347 during the three months ended December 31, 2012. As a percentage of net income, before income taxes, income tax expense rose from 28% to 42%, which greatly exceeds the Company’s historical blended tax rate of about 34%. This proportional increase is largely due to the stock option expenses realized in the quarter, which are not tax-deductible, and resulted in a higher tax-expense that will largely be non-recurring. Additionally, the Company realized a higher proportion of sales in the US market, which has a higher tax rate. Foreign Currency Translation Gain (Loss) Our consolidated financial statements are presented in U.S. dollars.Our functional currencies are the United States dollar and the Canadian dollar.Transactions initiated in other currencies are translated to U.S. dollars using year-end exchange rates for the balance sheet and weighted average exchange rates for the statements of operations.Equity transactions were translated using historical rates.Foreign currency translation gains or losses as a result of fluctuations in the exchange rates are reflected in the Statement of Operations and Other Comprehensive Income (Loss). Therefore, the translation adjustment in our consolidated financial statements represents the translation differences from translation of our financial statements.As a result, the translation adjustment is commonly, but not always, positive if the average exchange rates are lower than exchange rates on the date of the financial statements and negative if the average exchange rates are higher than exchange rates on the date of the financial statements. During the quarter ended December 31, 2013, we recognized a foreign currency translation loss of $178,593.By comparison, during the quarter ended December 31, 2012 we recognized a foreign currency translation loss of $449,470.These losses were the result of the strengthening of the U.S. dollar against the Canadian dollar. Total Comprehensive Income For the foregoing reasons, we realized a total comprehensive income of $1,027,713 during the quarter ended December 31, 2013 compared to total comprehensive loss of $775,739 during the quarter ended December 31, 2012. Results of Operations for the Nine Months Ended December 31, 2013 Compared to the Nine Months Ended December 31, 2012 Total Revenues Total revenues during the nine months ended December 31, 2013 increased $14,456,946, or 125%, compared to the nine months ended December 31, 2012.This increase was principally attributable to increased sales of goods, net. Sales of Goods, Net We realized an increase of $14,053,507, or 131%, in sales of goods, net during the nine months ended December 31, 2013 compared to the nine months ended December 31, 2012.This increase was primarily due to improved sales execution, the leveraging of now-effective sales people hired in previous quarters, and improved management of the sales team. There have been an increased number of sales through larger customers, which yielded higher revenues during the quarter. We expect that our revenues will continue to grow year-over-year at approximately historical rates, as our sales team continues to execute on our sales strategy. Sales of Services, Net During the nine months ended December 31, 2013, we realized an increase of $403,439 or 46%, in sales of services, net.We are beginning to experience increasing service revenues as a result of our continued expansion in the U.S.We anticipate service revenues in our Utah and Texas offices will continue to expand in upcoming quarters. As the sales team proactively looks for equipment sales the opportunity to discuss services related sales is expected to increase. 20 Total Cost of Goods Sold As a percentage of total revenues, total cost of goods sold remained at 43% during the nine months ended December 31, 2013. This constancy is due to the similar product mix sold throughout the nine months, although the product mix between individual quarters varied. Cost of Goods Sold-Products During the nine months ended December 31, 2013, cost of goods sold-products increased $5,840,085 or 135%, compared to the nine months ended December 31, 2012 as a result of increased sales. As a percentage of revenues from product sales, cost of goods sold-products increased slightly from 40% to 41%. We anticipate that, as a percentage of revenues from product sales, future cost of goods sold-product will continue to approximate historical levels, or about 40%. Cost of Goods Sold-Services Cost of goods sold-services increased $221,567, or 32%, during the nine months ended December 31, 2013 compared to the nine months ended December 31, 2012. As a percentage of service revenues, cost of goods sold-service decreased from 80% to 72%. This decrease was attributable, in part, to logistical efficiencies, derived from serving a larger customer base throughout our service regions. Gross Profit Because the percentage increase in total revenue approximately matched the percentage-increase in cost of goods sold, gross profit remained at approximately 57% of total revenues during the nine months ended December 31, 2013 (compared to 55% during the nine months ended December 31, 2012). Total Operating Expenses Our total operating expenses increased $2,027,677, or 38%, during the nine months ended December 31, 2013 compared to the nine months ended December 31, 2012.As a percentage of total revenues, total operating expenses decreased from 46% to 28%. This decrease was largely attributable to a reduction in general and administrative expenses, payroll expenses, and depreciation expenses as a percentage of revenues. General and Administrative Expenses During the nine months ended December 31, 2013, general and administrative expenses increased by $940,558, or 30%. This increase was largely due to non-cash stock options expenses for employees and directors in our third fiscal quarter.As a percentage of total operating expenses, general and administrative expenses decreased from 59% to 55%. This decrease was due to payroll expenses constituting a higher percentage of operating expenses. Research and Development During the nine months ended December 31, 2013, research and development expenses were $390,710 compared to $148,865 during the nine months ended December 31, 2012.As a percentage of total operating expenses, research and development expense has increased from 3% to 5%, as we have increased our focus on research and development in order to improve our current products, as well as research the possibility of additional products that could enhance our current product-offering. Payroll Expenses We experienced an $867,268, or 47% increase in payroll expenses in the nine months ended December 31, 2013 compared to nine months ended December 31, 2012.As a percentage of total operating expenses, payroll expense increased from 34% to 37%.This increase was primarily the result of increased hiring, particularly in our Utah and Texas offices during the past fiscal year, as well as reallocation of some expenses to the payroll expense account. We anticipate that, as a percentage of total revenues, future payroll expense will remain at approximately 11%. Depreciation Expense Depreciation expense decreased $37,993, or 33%, during the quarter ended December 31, 2013 compared to the quarter ended December 31, 2012. As a percentage of total operating expenses, depreciation decreased from 4% to 3%.This decrease in depreciation expense is primarily due to assets meeting their expected lives in our Canada office and a portion of depreciation expense being allocated to costs of goods sold. 21 Total Other Income (Expense) During the three months ended December 31, 2013, we realized total other income of $1,855 compared to total other income of $8,581 for the three months ended December 31, 2012.During the quarter ended December 31, 2013, we realized interest expense of $0, interest income of $1,544 and rental income of $311.By comparison, during the quarter ended December 31, 2012, we realized interest expense of ($4,493), interest income of $13,074, and rental income of $0. Net Income Before Income Taxes The 125% increase we realized in total revenues, the 121% increase in total cost of goods sold and the 38% increase in total operating expenses combined to result in net income before income taxes during the nine months ended December 31, 2013 of $7,584,678, compared to net income before income taxes of $1,221,818 during the nine months ended December 31, 2012. As a percentage of total revenues, net income before income taxes represented 29% of total revenues, compared to 11% during the prior year comparable quarter. Income Tax Expense We recognized income tax expense of $2,714,839 during the nine months ended December 31, 2013 compared to $337,222 during the nine months ended December 31, 2012. As a percentage of net income before income taxes, income tax expense rose 9% (from 28% to 36%). This proportional increase is largely due to the stock option expenses realized in the third fiscal quarter, which are not tax-deductible, and resulted in a higher tax-expense for that quarter that will largely be non-recurring. Additionally, the Company realized a higher proportion of sales in the U.S. market, which has a higher tax rate. Foreign Currency Translation Gain (Loss) Our consolidated financial statements are presented in U.S. dollars.Our functional currencies are the United States dollar and the Canadian dollar.Transactions initiated in other currencies are translated to U.S. dollars using year-end exchange rates for the balance sheet and weighted average exchange rates for the statements of operations.Equity transactions were translated using historical rates.Foreign currency translation gains or losses as a result of fluctuations in the exchange rates are reflected in the Statement of Operations and Other Comprehensive Income (Loss). Therefore, the translation adjustment in our consolidated financial statements represents the translation differences from translation of our financial statements.As a result, the translation adjustment is commonly, but not always, positive if the average exchange rates are lower than exchange rates on the date of the financial statements and negative if the average exchange rates are higher than exchange rates on the date of the financial statements. During the nine months ended December 31, 2013, we recognized a foreign currency translation loss of $378,817.By comparison, during the nine months ended December 31, 2012 we recognized a foreign currency translation loss of $229,852.The losses were the result of the strengthening of the U.S. dollar against the Canadian dollar. Total Comprehensive Income For the foregoing reasons, we realized a total comprehensive income of $4,491,022 during the nine months ended December 31, 2013 compared to total comprehensive income of $654,744 during the nine months ended December 31, 2012. Results of Operations for the Year Ended March 31, 2013 compared to the Year Ended March 31, 2012 Total Revenues Our total revenues during the year ended March 31, 2013 increased 6% to $16,887,267 from $15,925,213 during the year ended March 31, 2012.The strong rebound in oil prices resulted in improved sales and increased production activity in oil and gas and continued through our entire fiscal year.We have worked to expand our operations by adding or expanding multiple facilities in the United States.During fiscal 2013, sales of goods increased 6% and service revenue increased 9%.During each of the fiscal years ended March 31, 2013 and 2012, product sales accounted for 93% of total revenues and service sales accounted for 7% of total revenue.As we continue to focus on the development of new products and expand sales of our existing products, we anticipate product sales will continue to account for the significant majority of our revenue. During the fiscal year ended March 31, 2013, 65% of total revenues were generated from products and services sold in Canada.The remaining 35% of total revenue was generated from sales in the United States.By comparison, during the fiscal year ended March 31, 2012, 95% of our total revenues were generated from Canadian sales and the remaining 5% was generated from sales in the United States.As we continue our efforts to expand into U.S. markets, we anticipate the percentage of revenues from sales in the United States will continue to increase as a percentage of total revenues. 22 Cost of Goods Sold Cost of goods sold during the year ended March 31, 2013 was $7,034,703 for product sales and $1,043,294 for services for a total cost of goods sold of $8,077,997 compared to $6,170,073 for product sales and $717,796 for services for a total cost of goods sold of $6,887,869 during the fiscal year ended March 31, 2012.While total revenue increased 6%, cost of goods sold increased by 17%.Our gross profit for 2013 was 52% of total revenues compared to 57% during fiscal 2012.Margins decreased slightly as cost of goods sold increased due to higher material costs during fiscal 2013.Cost of goods sold will vary as a function of our product mix, as our proprietary products tend to have significantly higher margins than our resale products. General and Administrative Expenses General and administrative expenses for the fiscal year ended March 31, 2013 were $3,798,075, a 38% increase compared to the fiscal year ended March 31, 2012.General and administrative expenses were 22% of total revenues in fiscal 2013 compared to 17% of total revenues in fiscal 2012.The increase can be attributed to the general increase in operational activity and the expansion into the U.S. market.We have made significant investment in our staff and its growth to expand markets as well as develop products.Along with this growth is a sharpened focus on training clients and suppliers on combustion control and management.We have retained additional support staff to manage this growth such as sales management, IT, operational management, quality control and shipping staff.In addition, we also realized increases in several major components of general and administrative expense including professional fees of $903,184, research and development of $315,045 and stock option expense of $166,187 during fiscal 2013.By comparison, during fiscal 2012, we realized professional fees of $584,660, research and development of $164,000 and stock option expense of $80,530.Professional fees include legal and accounting costs related to our public filings and investor relations fees.Legal and accounting costs incurred during fiscal 2013 related to our public filings remained fairly constant.Stock options granted to employees in 2011 and 2013 are amortized over the expected term of five years.Accordingly, we anticipate a similar expense in fiscal 2014.As we continue to expand, we anticipate general and administrative expenses will also continue to grow in proportion. Payroll Expense Payroll expense during the fiscal year ended March 31, 2013 increased 51% to $2,656,762 compared to $1,757,855 during the fiscal year ended March 31, 2012.Payroll expense increased as a result of hiring additional personnel, including a corporate controller, engineers and multiple sales people, in anticipation of expansion and growth in sales and the additional development of several contemplated technologies, including the next generation of our burner management technology.During fiscal 2013, we increased our staff by approximately 50%.Payroll expense was 16% of total revenues in fiscal 2013 compared to 11% in fiscal 2012.Included in payroll expense were executive management bonuses of $339,700 and $341,125 during 2013 and 2012, respectively.Management bonuses were determined subjectively as a reward for their efforts in our success.We anticipate future management bonuses may similarly be subjectively awarded according to the company’s performance and the amounts may vary, based upon the determination of the Board, or our Compensation Committee.We expect payroll expense will increase in the upcoming fiscal year as we continue efforts to expand our sales force and associated support and logistical personnel in the U.S. market. Depreciation Expense Depreciation expense, not related to cost of sales, during fiscal 2013 was $195,070, or 22% higher than fiscal 2012.Depreciation expense increased in 2013 primarily due to the addition of the Houston, Texas location as we expanded our capacity.We do not anticipate major asset acquisitions during fiscal 2014 which would lead to significantly increased depreciation expense. 23 Total Other Expense During the fiscal year ended March 31, 2013, total other income/expense changed by 126% to an income of $4,197 from an expense of $16,395 as a result of decreased interest expense and increased interest income during the year.While we anticipate interest expense will continue to decrease, we do not expect to realize rental or significant interest income in upcoming quarters.We do not expect total other expense to increase significantly in upcoming fiscal quarters. Net Income Before Income Tax Net income before income taxes during the 2013 fiscal year decreased to $2,163,560 from $4,351,222 during fiscal 2012.This 50% decrease was primarily the result of the 3% decrease in gross profit and the 42% increase in total operating expense as discussed above. Income Tax Expense Income tax expense decreased 37% from $1,163,451 during fiscal 2012 to $730,905 during fiscal 2013.We expect the tax rate to be close to the statutory rate in subsequent years.We anticipate that as revenues grow, our income tax expense will also be higher.We have exhausted our tax credits associated with the Canadian small business deductions from prior years, thus we expect taxes as a percentage of revenue to be higher than in prior periods in which we made a profit.As revenue and profits from U.S. operations expand we expect our income tax expense obligations in the U.S. will increase accordingly. Foreign Currency Translation Gain (Loss) Our consolidated financial statements are presented in U.S. dollars.Our functional currency is Canadian dollars.Our financial statements were translated to U.S. dollars using year-end exchange rates for the balance sheet and weighted average exchange rates for the statements of operations.Equity transactions were translated using historical rates.Foreign currency translation gains or losses as a result of fluctuations in the exchange rates are reflected in the statement of operations and comprehensive income. Therefore, the translation adjustment in our consolidated financial statements represents the translation differences from translation of our financial statements.As a result, the translation adjustment is commonly, but not always, positive if the average exchange rates are lower than exchange rates on the date of the financial statements and negative if the average exchange rates are higher than exchange rates on the date of the financial statements. During the year ended March 31, 2013, we recognized a foreign currency translation loss of $121,664 compared to foreign currency translation loss of $147,061 during the year ended March 31, 2012.This loss was the result of a weakening of the Canadian dollar versus the U.S. dollar in the reporting period. Total Comprehensive Income For the foregoing reasons, we realized a total comprehensive income of $1,319,429 during the fiscal year ended March 31, 2013, compared to total comprehensive income of $3,038,265 during the fiscal year ended March 31, 2012. Earnings Per Share For the fiscal year ended March 31, 2013 we realized $0.03 per share on a basic and on a fully diluted basis compared to $0.07 per share on a basic and on a fully diluted basis for the fiscal year ended March 31, 2012. Liquidity and Capital Resources In November of 2013, we raised approximately $4.7 million from a private placement of 2,172,405 shares of our common stock. We received net proceeds of approximately $4.2 million from the private placement after paying placement agent fees and offering expenses, which net proceeds we have been using to fund our growth objectives and for working capital purposes. 24 As of December 31, 2013 we had total current assets of $21,223,771 and total assets of $23,767,322 including cash and cash equivalents of $5,732,530.At December 31, 2013 total liabilities were $3,250,069, all of which were current liabilities. During the nine months ended December 31, 2013 cash was primarily used to fund operations.See below for additional discussion and analysis of cash flow. For the Nine Months Ended December 31, Net cash provided by operating activities $ $ Net cash used in investing activities ) ) Net cash provided by financing activities - Effect of exchange rate on cash ) Net increase in cash $ $ ) Net cash provided by our operating activities was $1,253,675.As discussed above, during the nine months ended December 31, 2013, we realized an increase in net income which is primarily the result of selling to an increasing number of larger customers. Such sales require a lag between the large cash investment to fulfill and ship orders to these larger customers, and the receipt of cash from these customers. While continued sales growth is expected to yield increasingly higher nominal levels of cash, we expect the cash discrepancy to grow during periods of significant sales growth, and normalize during periods of steady revenues. This discrepancy has been addressed—in part—by the Company’s November 2013 financing to provide working capital, and can also be addressed by improved sales- and operations-planning (such as reducing large orders to multiple smaller orders, over time, when possible). During the nine months ended December 31, 2013, net cash used in investing activities was ($620,147) compared to ($474,381) in the nine months ended December 31, 2012. During the nine months ended December 31, 2013, net cash provided by financing activities was $4,451,487, compared to $0 in the nine months ended December 31, 2012. We expect to use the proceeds from this offering for expansion of our sales and service team, and for other working capital purposes.We may also use a portion of the net proceeds to fund possible investments in, or acquisitions of, complementary businesses, solutions or technologies. The amounts that we actually expend for working capital purposes will vary significantly depending on a number of factors, including future revenue growth, if any, and the amount of cash that we generate from operations. In the ordinary course of our business, we enter into contractual commitments related to the design, manufacture and commercialization of our products. As of December 31, 2013, none of our contractual commitments are reasonably likely to have an adverse effect on liquidity. Although we can provide no assurances, we believe that our cash on hand, the proceeds from this offering and cash generated from our operations will provide sufficient liquidity and capital resources to fund our existing operations, working capital needs and capital expenditure requirements for at least the next twelve months. Summary of Material Contractual Commitments The following table lists our significant commitments as of December 31, 2013. Total Less than 1 year 1-3 years 3-5 years More than 5 years Contractual Commitments Office lease - Park Row $ $ $ $
